

 S2651 ENR: DHS OIG Mandates Revision Act of 2014
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and
			 fourteenS. 2651IN THE SENATE OF THE UNITED STATESAN ACTTo repeal certain mandates of the Department of Homeland Security Office of Inspector General.1.Short titleThis Act may be cited as the
		  DHS OIG Mandates Revision Act of 2014.2.Repeal of reporting requirements(a)Repeal of requirement To conduct an annual evaluation of the cargo inspection targeting system(1)RepealSubsections (g) and (h) of section 809 of the Coast Guard and Maritime Transportation Act of 2004
			 (Public Law 108–293; 46 U.S.C. 70101 note) are
			 repealed.(2)Conforming amendmentsSection 809 of the Coast Guard and Maritime Transportation Act of 2004 (Public Law 108–293; 118
			 Stat. 1085), as
			 amended by paragraph (1), is amended—(A)in subsection (a), by striking and (j) and inserting and (h); and(B)by redesignating subsections (i), (j), and (k) as subsections (g), (h), and (i), respectively.(b)Repeal of requirement To conduct an annual review of Coast Guard performance(1)RepealSection 888(f) of the Homeland Security Act of 2002 (6 U.S.C. 468(f)) is repealed.(2)Conforming amendmentsSection 888 of the Homeland Security Act of 2002 (6 U.S.C. 468), as amended by paragraph (1), is
			 amended by redesignating subsections (g), (h), and (i) as subsections (f),
			 (g), and (h), respectively.(c)Annual review of grants to States and high-risk urban areas(1)RepealSection 2022(a)(3) of the Homeland Security Act of 2002 (6 U.S.C. 612(a)(3)) is repealed.(2)Conforming amendmentsSection 2022(a) of the Homeland Security Act of 2002 (6 U.S.C. 612(a)), as amended by paragraph
			 (1), is amended—(A)by redesignating paragraphs (4), (5), (6), and (7) as paragraphs (3), (4), (5), and (6),
			 respectively;(B)in paragraph (4), as redesignated—(i)by striking paragraphs (2) and (3) and inserting paragraph (2); and(ii)by striking paragraph (4) and inserting paragraph (3).(3)Effective dateThe amendments made by this subsection shall take effect on January 1, 2015.Speaker of the House of RepresentativesVice President of the United States and President of the Senate